FILE COPY




                                  No. 07-14-00003-CR


Jack Alonso Rock                            §     From the 181st District Court
  Appellant                                         of Potter County
                                            §
v.                                                April 21, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 21, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo